Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 08/24/2022.

Election/Restrictions
	Applicant has added new claims 17-26.  Upon further consideration, the following additional restriction requirement is set forth below.
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.  Claim(s) 1-4, 8, 10, 12 and 14-16, drawn to a method for identifying a pathogen associated with a disease, the method comprising (a) obtaining a biological sample comprising at least one antibody from a plurality of subjects having a common disease, wherein the common disease is suspected of having a pathogenic component, (b) separately contacting each sample of a plurality of reaction samples with each biological sample under conditions that allow formation of at least one antibody-peptide complex, wherein the reaction samples each comprise a display library comprising a plurality of peptides derived from a plurality of pathogens, (c) isolating the at least one antibody-peptide complex formed in each reaction sample from unbound peptides, (d) correlating at least one peptide in the at least one antibody-peptide complex in each reaction sample to the pathogen from which it is derived, and (e) identifying a pathogen that is enriched in the plurality of subjects with disease compared to subjects without the disease, class C40B, subclass 30/04.

Group II.  Claim(s) 17-26, drawn to a phage library displaying a plurality of viral peptides, wherein the plurality of viral peptides comprises a set of peptides from viruses known to infect humans, class C40B, subclass 40/10.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are directed to related products and methods.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The products and methods of groups II and I have a different function and effect because the products and methods are distinct, Group II is drawn to a phage library displaying a plurality of viral peptides, wherein the plurality of viral peptides comprises a set of peptides from viruses known to infect humans and Group I is drawn to a method for identifying a pathogen associated with a disease, the method comprising (a) obtaining a biological sample comprising at least one antibody from a plurality of subjects having a common disease, wherein the common disease is suspected of having a pathogenic component, (b) separately contacting each sample of a plurality of reaction samples with each biological sample under conditions that allow formation of at least one antibody-peptide complex, wherein the reaction samples each comprise a display library comprising a plurality of peptides derived from a plurality of pathogens, (c) isolating the at least one antibody-peptide complex formed in each reaction sample from unbound peptides, (d) correlating at least one peptide in the at least one antibody-peptide complex in each reaction sample to the pathogen from which it is derived, and (e) identifying a pathogen that is enriched in the plurality of subjects with disease compared to subjects without the disease.  Furthermore, the methods of group I are not disclosed as methods of making or methods of using the products of group II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to the following patentably distinct species: the Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B, C, D and E (five total elections):
	A.  A single specific species selection of "the pathogen".  For example, the Applicant could elect "viruses" OR "bacteria".
	B.  A single specific species selection of what subclass the "solid support adapted for binding".  For example, the Applicant could elect "IgM" OR "IgA".
	C.  A single specific species selection of "the common disease".  For example, the Applicant could elect "Kawasaki Disease" OR "Bell's Palsy".
	D.  A single specific selection of a method either with OR without the steps using "identifying the epitope to which the antibody binds".
	E.  A single specific selection of a method either with OR without the steps using "determining whether the antibody cross-reacts with an autoimmune antigen in the subject".

	If the Applicant elects Group II, the Applicant is required to make an election from A and B (two total elections):
	A.  A single specific species selection of "the pathogen".  For example, the Applicant could elect "viruses" OR "bacteria".
	B.  A single specific species selection of "the common disease".  For example, the Applicant could elect "Kawasaki Disease" OR "Bell's Palsy".

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example "the pathogen" could be "viruses" OR "bacteria".  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim(s) 1 and 17 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

	Applicant’s election in the Reply filed on 08/24/2022 of group II, claims 17-26 is acknowledged.  Note that group II in the restriction above corresponds to group III in the restriction issued 5/9/2018 in the parent application 15105722. 
	Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Applicant has elected in the Reply filed on 08/24/2022 the following species: 
	A. the pathogen is viruses (claim 17)
	B. the common disease is immune disorder

	Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1-4, 8, 10, 12 and 14-26 are pending.
Claims 1-4, 8, 10, 12 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 08/24/2022.
Claims 17-26 are under examination in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception, the product of nature exception, without significantly more.  Claims 18-26 depend directly or indirectly from claim 17.  
The claim 17 limitations directed to a product of nature are a phage library displaying a plurality of viral peptides, wherein the plurality of viral peptides comprises a set of peptides from viruses known to infect humans.
	A plurality of pathogens is reasonably interpreted as multiple copies of the same pathogen.
Claim 17 limitations a phage library displaying a plurality of viral peptides, wherein the plurality of viral peptides comprises a set of peptides from viruses known to infect humans, which is not markedly different from its naturally occurring counterparts because there is no indication that the mixture has any characteristics that are different from the naturally occurring viruses.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 17-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castel et al. (04/26/2011) Molecules volume 16 pages 3499 to 3518 cited in the 8/5/2020 IDS (hereinafter referred to as "Castel").
	A plurality of pathogens is reasonably interpreted as multiple copies of the same pathogen. 
	A plurality of peptides derived from a plurality of pathogens is reasonably interpreted as any plurality of peptides because of the inability to determine the origin of peptides based on sequence and because a peptide derived from peptide can comprise an unlimited number of alterations compared to the peptide from which the peptide is derived.
	A common adaptor region is reasonably interpreted as the nucleic acid encoding the phage polypeptide from which the display peptide is displayed.
	With regards to claims 17-26, Castel teaches:
	a) as in claims 17-26, a phage library displaying a plurality of viral peptides, wherein the plurality of viral peptides comprises a set of peptides from viruses known to infect humans; wherein the phage library comprises a plurality of viral peptides from at least 20 viruses known to infect humans; wherein the phage library comprises at least 20 peptide sequences; wherein the plurality of peptides comprises peptides that are each less than 75 amino acids long; wherein each peptide of the plurality of peptides comprises a common adapter region appended to the end of a nucleic acid sequence encoding the peptide; wherein the plurality of peptides comprises immunodominant epitopes (see entire document especially, Abstract, Figure 2, Table 1, and pages 3500 to 3502 and 3507 to 3513).
	Thus, Castel anticipates the present claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639